UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-4687


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHADNEY DEVERICH STANBACK,

                    Defendant - Appellant.



                                      No. 17-4688


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHADNEY STANBACK,

                    Defendant - Appellant.



Appeals from the United States District Court for the Middle District of North Carolina,
at Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:14-cr-00269-NCT-1;
1:16-cr-00423-NCT-1)


Submitted: May 31, 2018                                         Decided: June 15, 2018
Before KEENAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant. Randall Stuart
Galyon, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Chadney Deverich Stanback pled guilty to one count of distribution of heroin. He

was sentenced to a term of 210 months in prison. The district court also revoked his

supervised release and imposed an 18-month consecutive sentence. On appeal, counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether Stanback’s guilty plea was

voluntary, whether the district court erred in denying his motion to withdraw his guilty

plea, whether the district court erred in finding him to be a career offender, whether his

210-month sentence is reasonable, and whether his revocation sentence is plainly

unreasonable. Stanback has filed a file a pro se supplemental brief challenging his career

offender designation. The government has declined to file a brief.

       We review the denial of a plea-withdrawal motion for abuse of discretion. United

States v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012). To withdraw a guilty plea prior to

sentencing, a defendant must “show a fair and just reason for requesting the withdrawal.”

Fed. R. Crim. P. 11(d)(2)(B). “The defendant bears the burden of demonstrating that

withdrawal should be granted.” United States v. Thompson-Riviere, 561 F.3d 345, 348

(4th Cir. 2009) (alteration and internal quotation marks omitted). Where the district court

fully complied with the Rule 11 requirements, the defendant must overcome a strong

presumption that his guilty plea is final and binding. United States v. Lambey, 974 F.2d
1389, 1394 (4th Cir. 1992) (en banc).

       We have developed a nonexclusive list of factors for district courts to consider

when deciding whether a defendant has met this burden:

                                            3
       (1) whether the defendant has offered credible evidence that his plea was
       not knowing or not voluntary; (2) whether the defendant has credibly
       asserted his legal innocence; (3) whether there has been a delay between the
       entering of the plea and the filing of the motion to withdraw the plea;
       (4) whether the defendant had the close assistance of competent counsel;
       (5) whether withdrawal will cause prejudice to the government; and
       (6) whether [withdrawal] will inconvenience the court and waste judicial
       resources.

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991). The first factor is perhaps the

most important, as “the fairness of the Rule 11 proceeding is the key factor in the review

of the denial of a motion to withdraw a guilty plea.” United States v. Wilson, 81 F.3d
1300, 1306 (4th Cir. 1996).

       With respect to the first Moore factor, we conclude based on our review of the

record that the district court did not err in finding that Stanback entered a knowing and

voluntary plea. 1 Further, upon consideration, we find that the remaining Moore factors

likewise weighed against allowing Stanback to withdraw his plea. Accordingly, we find

that the district court’s denial of his motion was not an abuse of discretion.

       Next, counsel and Stanback, in his pro se supplemental brief, challenge the district

court’s finding that Stanback qualified as a career offender.         This issue presents a

question of law that we review de novo. United States v. Jenkins, 631 F.3d 680, 682 (4th

       1
          Counsel notes Stanback’s claim that his guilty plea was involuntary and
unknowing due to ineffective assistance of counsel. However, unless an attorney’s
ineffectiveness conclusively appears on the face of the record, ineffective assistance
claims are not generally addressed on direct appeal. United States v. Benton, 523 F.3d
424, 435 (4th Cir. 2008). Instead, such claims should be raised in a motion brought
pursuant to 28 U.S.C. § 2255 (2012), in order to permit sufficient development of the
record. United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010). To the extent
this claim has been raised, we find that it is not cognizable on direct appeal.


                                              4
Cir. 2011).   Counsel and Stanback assert that Stanback’s 2007 conviction in West

Virginia for felony conspiracy to possess a controlled substance with intent to deliver

does not qualify as a career offender predicate because felony conspiracy under that

statute is a “standalone” crime and is not a controlled substance offense. Upon review,

we conclude that this claim is without merit. 2 See United States v. Dozier, 848 F.3d 180,

182-88 (4th Cir. 2017) (finding that West Virginia statute prohibiting the manufacture,

delivery, or possession with intent to deliver a controlled substance qualifies as controlled

substance offense under career offender Guidelines where punishable by more than a

year, and concluding that attempt to violate same is a career offender predicate).

       Next, counsel challenges Stanback’s 210-month within Guidelines sentence.

Upon review, we find the sentence to be procedurally and substantively reasonable. See

Gall v. United States, 552 U.S. 38, 41, 49-51 (2007). The record reflects that the court

listened at length to the parties’ arguments, asked numerous questions, cited to the 18

U.S.C. § 3553(a) (2012) factors and engaged in a lengthy colloquy with Stanback.

Finally, we find that Stanback’s 18-month revocation sentence, at the low end of the

policy statement range, is not plainly unreasonable. See United States v. Slappy, 872
F.3d 202, 207 (4th Cir. 2017).

       We accordingly affirm the district court’s judgments. This court requires that

counsel inform Stanback, in writing, of the right to petition the Supreme Court of the

       2
         Likewise, we find that Stanback’s remaining challenges to his career offender
status, under Nelson v. Colorado, 137 S. Ct. 1249 (2017) and United States v. Booker,
543 U.S. 220 (2005), are unavailing.


                                             5
United States for further review. If Stanback requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Stanback. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                             6